Citation Nr: 0022647	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1997 and June 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  In November 1999, the Board remanded this case for a 
concern regarding due process and for further development.  
Since the RO has attempted to comply with the remand requests 
to the extent possible, the case is now ready for 
adjudication.  


FINDINGS OF FACT

1.  The veteran did not respond to an RO request for an up-
to-date Income-Net Worth and Employment Statement.  

2.  The veteran failed to report for a hearing before a 
regional office hearing officer, scheduled in May 1999.

3.  The veteran failed to report for VA medical examinations 
scheduled in February and March 2000.  

4.  The veteran did not notify VA of his inability to report 
for the scheduled hearing or medical examinations or of good 
cause for not reporting.  

5.  Evidence does not show that the veteran's address of 
record had changed during the course of his appeal or that 
the RO had more than one address at which he could be found 
during the course of his appeal.  


CONCLUSION OF LAW

The claimant, having failed without good cause to report for 
VA examinations or to provide other information necessary to 
determine his entitlement to nonservice-connected pension 
benefits, applicable regulation requires that the claim be 
denied.  38 C.F.R. § 3.655(a), (b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During earlier development of claims for direct service 
connection, a VA neurological examination provided an 
impression of normal neurologic examination in an individual 
with muscle contraction-type head and neck discomfort and 
with non-neurogenic low back pain; tinea pedis and 
onychomycosis; bilateral calluses and right hallux valgus; 
and an osteolytic lesion of L4.  The RO denied these claims 
in December 1997.  At that time, the RO considered a rating 
of permanent and total disability for nonservice-connected 
pension purposes, but found that the veteran's disability 
percentages did not meet the requirements of 38 C.F.R. 
§ 4.16(a).  An extraschedular entitlement to pension under 
the provisions of 38 C.F.R. § 3.321(b)(2) was also 
considered, based on such factors as the degree and nature of 
the disability, the veteran's age, educational and 
occupational background or other factors pertinent to the 
individual case, but the veteran was found not to meet these 
criteria.  

The veteran filed a claim for a nonservice-connected pension 
in May 1998 by submitting an Income-Net Worth and Employment 
Statement, with an address deficient in one number from his 
address of record.  In a statement in June 1998, however, he 
provided the correct address of record, but in his notice of 
disagreement that same month he gave a street number of three 
digits which was discrepant in one digit.  The RO continued 
to mail notices to the veteran at his correct address of 
record.  It denied the nonservice-connection pension claim 
again in June 1998.  In his notice of disagreement dated in 
June 1998, the veteran correctly provided his address of 
record.  

In July 1998, in his substantive appeal, the veteran reported 
that he had become disabled because of a recent stroke, and, 
in March 1999, in responding to a letter from the RO sent to 
his correct address of record, stated that he wanted a 
hearing before the regional office hearing officer and wished 
to have this hearing taken in consideration when a decision 
was made by the Board.  A hearing was scheduled in May 1999 
and the veteran notified at his address of record.  He failed 
to report or to offer an explanation as to why he had not 
reported.  

The case then came before the Board in November 1999, which 
remanded it for due process considerations and for further 
development.  The RO was requested to obtain from the veteran 
an up-to-date employment statement and to provide appropriate 
VA examinations in order to evaluate all of his previously 
diagnosed disorders.  Pursuant to these remand instructions, 
the RO in December 1999, sent the veteran at his address of 
record a request to complete and return an enclosed Income-
Net Worth and Employment Statement.  The veteran did not 
respond.  

In February 2000, again pursuant to Board remand request, the 
RO sent to the veteran at his address of record notice of 
scheduled medical examinations at VAMC Jackson.  He failed to 
report for these medical examinations.  He did not telephone 
to cancel, nor had he contacted the RO to offer an 
explanation as to why he had not kept his appointments.  An 
additional compensation and pension orthopedic examination 
was scheduled for March 2000 and notice sent to the veteran 
at his address of record.  He again failed to report or to 
offer an explanation as to why he had not reported.  


II.  Legal Analysis

As noted in the prior Board remand, the Board requires 
additional evidence before it can provide the veteran with a 
reasoned adjudication of his claim.  A review of the March 
2000 supplemental statement of the case reveals that the RO 
had not informed the veteran of the potential applicability 
of 38 C.F.R. § 3.655, which provides, generally, that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, and the examination was 
scheduled in conjunction with an original claim, the claim 
shall be denied.  

Despite the fact that the veteran had not been informed 
specifically of this regulation in the supplemental statement 
of the case, both letters advising the veteran of scheduled 
medical appointments included the warning that failure to 
keep the appointments might result in suspension of his VA 
check or automatic denial of his claim.  The veteran thus is 
not likely to be prejudiced by procedural omission of 
38 C.F.R. § 3.655.  

There is no evidence, throughout the pendency of this case, 
that the veteran has not received notice of his 
responsibilities in pursuit of his claim.  He has mentioned 
no change of address nor has he included an alternate 
address.  The RO has continued to mail materials to the 
veteran at his address of record without any indication of 
nondelivery.  Additionally, the veteran's representative has 
not reported a change of address for the veteran, his 
confinement due to illness or hospitalization, or any other 
occurrence which would prevent him from receiving notice of 
scheduled appointments or of reporting for them.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406(1991).  The veteran was 
requested to complete a particular form; he was afforded the 
opportunity of a hearing before the RO, as he requested; he 
was twice requested to report for medical examinations.  Most 
importantly, he was specifically advised that failure to 
report for medical examinations might result in the denial of 
his claim.  He has neither provided the financial information 
requested, reported for scheduled appointments, or notified 
the RO by letter or telephone of possible changed 
circumstances.  Without the information requested, neither 
the RO nor the Board is able to make an informed 
determination on the merits of this claim.  

Under pertinent VA regulations, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  

There is no indication in the claims file that any mail sent 
to the veteran at his address of record was returned as 
undeliverable or that he did not receive notice of the VA 
examinations.  He did not telephone to reschedule the 
examinations nor did he at any time inform the RO of good 
cause for missing them.  Unlike the situation in Hyson v. 
Brown, 5 Vet. App. 262 (1993), where the initial notice to 
report for a physical examination was returned as 
undeliverable and there was evidence in VA files of other 
addresses for the appellant, in the instant case, there was 
only one address indicated for the veteran during the entire 
pendency of his claims.  As stated by the Hyson Court, in the 
normal course of events, it is the burden of the veteran to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the part of VA to turn up heaven and 
earth to find him.  Id. at 265.  

In summary, VA is presumed to have notified the veteran of 
the time and place of scheduled examinations necessary in an 
administratively regular manner.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  The veteran did not report for the 
examinations or provide requested evidence and did not 
provide evidence of good cause for not reporting.  Since the 
claim on appeal is not an original one for VA disability 
compensation, denial of the claim is not discretionary.  It 
is mandatory.  38 C.F.R. § 3.655.


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes, to include the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(2), is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

